      Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 1 of 7 PAGEID #: 106




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                        :

               Plaintiff,                        :       Case No. 12:21CR00063-001

      vs.                                        :

WILLIS CRUZ                                      :       JUDGE SARGUS

               Defendant.                        :

               SENTENCING MEMORANDUM OF DEFENDANT WILLIS CRUZ

I.          INTRODUCTION

            Defendant Willis Cruz is before the Court for sentencing following his guilty plea to

conspiracy to possess with intent distribute heroin in violation of 21 U.S.C. §§841(a)(1),

(b)(1)(C), and 846. The probation officer calculated the Sentencing Guideline range based on a

total offense level of 17 and criminal history category I, resulting in a Guideline range of 24-30

months. There are no outstanding objections to the PSR. Additionally, Defendant moves for a

downward variance based on his limited criminal history, acceptance of responsibility, post-

offense rehabilitation and remarkable progress in addiction recovery while on pretrial release. He

is asking for an alternative sentencing option that allows him to continue with his already proven

effective treatment plan, continue to work and provide for his family and be present for his fiancé

and children. He respectfully submits that his request appropriately reflects the §3553(a)

considerations.

II.         SENTENCING FRAMEWORK

            The Court is tasked with imposing “a sentence sufficient, but not greater than necessary,”

to vindicate Congress’ sentencing mandate, set forth in 18 U.S.C. § 3553(a)(2). The Court must

United States, 128 S. Ct. 586, 596 (2007). However, this guideline range is only “the starting point
    Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 2 of 7 PAGEID #: 107




and the initial benchmark.” The Court “may not presume that the Guideline range is reasonable.

Id. at 596-97. A sentencing court is “free to make its own reasonable application of the 18 U.S.C.

§ 3553(a) factors, and to reject (after due consideration) the advice of the Guidelines.” Kimbrough

v. United States, 552 U.S. 85, 113 (2007) (Scalia, J., concurring). “[E]xtraordinary circumstances

[are not required] to justify a sentence outside of the Guidelines range.” Gall at 595.

 III.    SENTENCING GUIDELINES

        The probation officer made the following guideline calculations in this case:

        Base Offense Level § 2D1.1                                                                     24
        Safety Valve Reduction § 2D1.1(b)(18):                                                         -2
        Minor Participant Reduction                                                                    -2
        Acceptance of Responsibility                                                                   -3
        TOTAL OFFENSE LEVEL                                                                            17

        Criminal History Category                  I
        Advisory Guideline Range                   24-30 months

As discussed in detail below, while there are no objections to the probation officer’s Guideline

calculations, the circumstances of the offense and Mr. Cruz’s significant strides towards addiction

recovery warrant a variance to mitigate an otherwise overly harsh Guideline sentence.

 IV.     §3553(a) FACTORS

         a. Nature and Circumstances of the Offense

        For over four years prior to his arrest, Willis was a slave to his heroin addiction and the

daily routine of going to a methadone clinic (PSR, ¶ 61). For more than two years prior to his

arrest, Willis would get up every morning and drive to the methadone clinic at the other end of

town and wait in line for his treatment.1 Even though he continued to use heroin during this time



1 Records confirming the years that Mr. Cruz sought and received methadone maintenance treatment at Premier Care
in Columbus, Ohio, were provided to the U.S. Probation Officer on the date of this filing.

                                                                                                              2
   Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 3 of 7 PAGEID #: 108




period, he believed that he was at least trying to get better and the methadone helped curb his

cravings enough to prevent his addiction from escalating. During all these years, even though he

had small children and a family to care for, he felt like a failure because his daily routine focused

on managing his addiction. He felt powerless to make any changes and the fear of the dope sickness

associated with opiate withdrawal rendered him incapacitated.

       Willis became involved with the conspiracy when he was heroin dependent and locked into

his daily routine of methadone and heroin use. He made no money from his involvement in the

conspiracy and consumed most of the heroin provided to him. He also felt that because he made

no money from the conspiracy, he was insulating himself from being held responsible for

distributing drugs. He now understands that he was wrong.

       Prior to his arrest, law enforcement agents knew that Willis had a daily routine that rarely

changed. As a result, on October 20, 2020, they were waiting for him at the methadone clinic.

When they approached him, he was already late and already experiencing significant withdrawal

symptoms. By the time he appeared for his initial appearance, he was barely coherent and had

difficulty staying seated in his chair without falling to the ground. Shortly after the initial

appearance, pretrial services arranged for him to go to Woodhaven Residential Treatment Center

in Dayton, Ohio (PSR, ¶ 12).

       Initially, Willis felt that being sent to an in-patient treatment center was unfair and would

prevent him from providing for his family. Prior to his arrest, he was the sole provider for his

family (PSR, ¶ 73). However, shortly after being admitted, he realized that the treatment center

enabled him to do what he had been unable to do for years. He was off methadone, heroin and all

drugs for the longest period of time in his adult life. After his successful completion of the three-



                                                                                                   3
    Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 4 of 7 PAGEID #: 109




month program, he returned home as a person who could fully commit himself to his family and a

promising future that did not involve the daily trek to the methadone clinic that was followed by

afternoon and evening heroin use. He now believes that his arrest on October 20, 2020 saved his

life.

        b. History and Characteristics of the Defendant

        Willis is 44 years of age and is an active father of two small girls (PSR, ¶¶44, 50). Because

of his family ties in the Dominican Republic, he spent a significant portion of his childhood in the

Dominican Republic and could only speak Spanish. As a result, when he attended school in New

Jersey, he struggled to keep up and was treated as though he was lazy and/or had a learning

disability. Ultimately, he dropped out of school before completing the 11th grade (PSR, ¶ 65). This

occurred without much resistance from his father because the family owned a bodega in New

Jersey and relied on Willis to help run the store.

        Willis’s parents divorced when he was young and required him to move back and forth

between the Dominican Republic and New Jersey. He was raised in a strict environment that

included severe physical punishment and little patience for his sadness and anxiety associated with

growing up in a difficult environment and feeling like he never fit in. Even though he did not

succeed in school, he was talented at fixing and restoring cars and construction related work. He

continues to rely on these skills to provide for his family. He would benefit from additional

vocational training. He is already committed to obtaining his GED (PSR, ¶ 65).

        As explained above, Willis is grateful for this experience and the life-saving treatment he

received and continues to receive. After successfully completing the program at Woodhaven, he

connected with Freedom Recovery and engaged in a mental health treatment program (PSR, ¶12).



                                                                                                   4
    Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 5 of 7 PAGEID #: 110




This assistance has been life-changing and was instrumental in his commendable performance

while on pretrial release (PSR, ¶12).

        Willis has only one criminal history point from a misdemeanor traffic matter (physical

control while under the influence of alcohol) and only one prior felony conviction (possession of

a controlled substance within 1,000 feet of school property) from 22 years ago (PSR, ¶¶36-37).

Both matters are reflective of a person who has struggled with a substance abuse disorder for his

entire adult life.

         c. The Need to Provide the Defendant with Needed Education or Vocational
            Training, Medical Care, or Other Correctional Treatment in the Most Effective
            Manner.

        Now that Willis has had a successful extended period of sobriety, he is confident in his

ability to obtain and maintain steady and fulfilling employment. He is committed to continuing

with his treatment plan as directed by Freedom Recovery and is excited and eager to see what he

can achieve. The PSR also reflects that he has done well while on pretrial supervision and is in the

process of trying to obtain his GED. He intends to continue with his treatment and fight for his

sobriety regardless of the sentence imposed.

         d. Just Punishment, Adequate Deterrence, Protection of the Public, and Provision
            of Services / The Need to Avoid Unwarranted Sentencing Disparities

        Willis has made the most of the opportunities given to him by this Court and has therefore

demonstrated that he is deserving of a second chance. He is worthy of an alternative sentence that

ensures the additional resources and continued family support that he would not get in prison. He

also plays a critical role in his family unit as a provider, fiancé and father to his two young

daughters. These facts, coupled with his limited criminal history demonstrates that the public does

not need to be protected from him.


                                                                                                  5
     Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 6 of 7 PAGEID #: 111




V.      CONCLUSION

        Willis is a stoic, hard-working and deeply loyal family man who had been plagued by

substance abuse and addiction his entire adult life. While the instant offense is a serious crime

that warrants punishment, he should also be encouraged to continue with this existing treatment

plan.

        In light of all of the aforementioned factors, Defendant Willis Cruz respectfully requests a

mitigating sentence that focuses on intensive supervision, counseling, and treatment. He further

submits that such a creative and multi-faceted sentence would be sufficient, but not greater than

necessary, to accomplish the goals of sentencing codified in 18 U.S.C. §3553(a)(2).



                                                  Respectfully submitted,

                                                       /s/ Rasheeda Z. Khan
                                                  Rasheeda Z. Khan (0075054)
                                                  Peterson Conners, LLP
                                                  545 Metro Place South, Suite 435
                                                  Dublin, Ohio 43017
                                                  (614) 745-8849
                                                  rkhan@petersonconners.com
                                                  Attorney for Defendant Willis Cruz




                                                                                                  6
   Case: 2:21-cr-00063-EAS Doc #: 32 Filed: 09/07/21 Page: 7 of 7 PAGEID #: 112




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of Sentencing Memorandum of Defendant

Willis Cruz was electronically served upon Michael Hunter, Assistant United States Attorney,

Office of the United States Attorney, Suite 200, 85 Marconi Boulevard, Columbus, Ohio 43215,

via the Clerk’s electronic filing system on this 7th day of September, 2021.


                                                           /s/ Rasheeda Z. Khan
                                                     Rasheeda Z. Khan




                                                                                          7
